         Case: 1:19-cv-06355 Document #: 1 Filed: 09/24/19 Page 1 of 6 PageID #:1




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,                           )
                                                     )
              Plaintiff,                             )     Case No. 19-cv-6355
                                                     )
              v.                                     )
                                                     )
 ALICJA U. MILLER a/k/a Alicja U. Sulisz;            )
 ROBERT C. MILLER; and                               )
 COOK COUNTY, ILLINOIS;                              )
                                                     )
                                                     )
              Defendants.                            )


                                             COMPLAINT

         The United States of America, at the direction of a delegate of the Attorney General and

with the authorization of a delegate of the Secretary of the Treasury, pursuant to 26 U.S.C.

§ 7401, brings this civil action to (1) reduce to judgment unpaid federal tax liabilities owed by

Alicja U. Miller (a/k/a Alicja U. Sulisz) and (2) enforce the federal tax liens against certain real

property belonging to her. For its complaint, the United States alleges as follows:

                               JURISDICTION, PARTIES, AND PROPERTY

         1.        The district court has jurisdiction pursuant to 26 U.S.C. §§ 7402(a) and 7403, and

28 U.S.C. §§ 1331, 1340, and 1345.

         2.        The defendant Alicja U. Miller, also known as Alicja U. Sulisz, (hereinafter

referred to as “Alicja Sulisz”) resides in Cook County, Illinois, within the jurisdiction of this

Court.

         3.        The defendant Robert C. Miller is joined as a party because he may have a lien or

claim an interest in the property described below.


                                                   -1-
       Case: 1:19-cv-06355 Document #: 1 Filed: 09/24/19 Page 2 of 6 PageID #:1




          4.    Defendant Cook County, Illinois, is joined as a party because, as the local taxing

authority, it may have a lien or claim an interest in the property described below and to place it

on notice of this Court’s jurisdiction over the property such that any local tax liens that have

priority over federal tax liens under 26 U.S.C. § 6323(b)(6) will be satisfied in a judicial sale

under this Court’s authority but that the property may not be sold under other procedures during

the pendency of this action.

          5.    The real property upon which the United States seeks to enforce its tax liens (the

“Real Property”) is located at 1432 S. Monterey Ave., Schaumburg, IL 60193-4, and has a legal

description as follows:

          LOT 82 IN BRANIGAR’S MEDINAH SUNSET HILLS, A SUBDIVISION IN
          THE NORTHWEST ¼ OF SECTION 35, TOWNSHIP 41 NORTH, RANGE 10
          EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY,
          ILLINOIS.

          BEING THE PROPERTY CONVEYED TO ROBERT C. MILLER AND
          ALICJA U. MILLER, HUSBAND AND WIFE, BY WARRANTY DEED OF
          MARK S. PFLANZ AND KAREN PFLANZ, HUSBAND AND WIFE, DATED
          FEBRUARY 12, 1998, AND RECORDED WITH THE COOK COUNTY
          RECORDER AS DOCUMENT NUMBER 98158301.

The Real Property has a Permanent Real Estate Index Number of 07-35-110-015.

                                           COUNT ONE
           (Claim Against Alicja Sulisz to Reduce Trust Fund Liabilities to Judgment)

          6.    The United States incorporates paragraphs 1 and 2 as if specifically realleged

herein.

          7.    Alicja Sulisz was a person required to collect, truthfully account for, or pay over

the employment taxes of Temp Control, Inc., as evidenced by her status as the sole officer of the

corporation, with significant control over the financial affairs of the corporation, including

directing payment of bills and signing payroll checks.



                                                 -2-
       Case: 1:19-cv-06355 Document #: 1 Filed: 09/24/19 Page 3 of 6 PageID #:1




       8.      Alicja Sulisz willfully failed to collect, truthfully account for, or pay over the

employment taxes of Temp Control, Inc.

       9.      On the following dates, a delegate of the Secretary of the Treasury made trust

fund liability assessments under 26 U.S.C. § 6672 against Alicja Sulisz in regard to the periods

and in the amounts described below. The amounts represent the unpaid portion of the income

and Federal Insurance Contributions Act (“FICA”) taxes withheld from the wages of employees

of Temp Control, Inc. (the trust funds). These assessments have balances due with interest and

costs as of July 21, 2019, as follows:

                 Tax Period          Date              Amount        Balance Due
                    Ending          Assessed           Assessed       7/21/2019
                 12/31/2007           8/3/2009         $48,124.91      $48,074.00
                 6/30/2008           7/27/2009         $45,163.45      $60,911.02
                 9/30/2008            8/3/2009         $64,366.77      $76,109.28
                 12/31/2008          7/27/2009         $92,314.89     $131,594.46
                 6/30/2014           4/11/2016          $9,563.82      $11,160.88
                 9/30/2014           4/11/2016         $23,426.40      $27,206.24
                 12/31/2014          4/11/2016          $8,094.10        $9,400.08
                 Total                                                $364,455.96


       10.     Notice of the liabilities described in paragraph 9 was given to, and payment

demanded from, Alicja Sulisz.

       11.     Despite proper notice and demand, Alicja Sulisz has failed, neglected, or refused

to fully pay the liabilities, and after the application of all abatements, payments, and credits, she

remains liable to the United States in the amount of $364,455.96, plus statutory additions

accruing from and after July 21, 2019.

       12.     Two installment agreements were in effect for the tax periods identified in

paragraph 9 during administrative collection of the liabilities. The IRS terminated those

installment agreements on August 29, 2016 and July 31, 2017.
                                                 -3-
       Case: 1:19-cv-06355 Document #: 1 Filed: 09/24/19 Page 4 of 6 PageID #:1




        13.     Although a proceeding in court must generally be commenced within ten years

after the assessment of a tax, this action has been timely commenced under 26 U.S.C. § 6502

because the statute of limitations was tolled pursuant to 26 U.S.C. § 6331(k)(2)(D) for the

periods in paragraph 9.

                                        COUNT TWO
      (Claim Against All Parties to Enforce Federal Tax Liens Against Real Property)

        14.     The United States incorporates by reference paragraphs 6 through 13 as if

specifically realleged herein.

        15.     Alicja Sulisz and Robert C. Miller jointly obtained title to the Real Property by

warranty deed dated February 12, 1998.

        16.     Because Alicja Sulisz neglected, refused, or failed to pay the liabilities described

in paragraph 9 after notice and demand, federal tax liens arose pursuant to 26 U.S.C. §§ 6321

and 6322 on the dates of the assessments and attached to the Real Property.

        17.     The United States is entitled to enforce the federal tax liens described in

paragraph 16 against the Real Property pursuant to 26 U.S.C. § 7403 and to have the entire Real

Property sold in a judicial sale (including by a receiver if requested by the United States), free

and clear of all claims, liens, or interests of the parties, including any rights of redemption, with

the proceeds of the sale distributed: first, to pay the costs of sale, including any expenses

incurred to secure and maintain the Real Property; second, to Cook County, Illinois, to pay any

real estate taxes due and owing which are entitled to priority under 26 U.S.C. § 6323(b)(6); third,

equally to the United States (to pay the liabilities described above) and Robert C. Miller, except

to the extent that the Court determines that another party has a superior right, title, or interest.




                                                  -4-
       Case: 1:19-cv-06355 Document #: 1 Filed: 09/24/19 Page 5 of 6 PageID #:1




        WHEREFORE, the plaintiff United States of America requests the following relief:

        A.      Judgment against the defendant Alicja U. Miller, a/k/a Alicja U. Sulisz, for trust

fund liabilities under 26 U.S.C. § 6672 in regard to Temp Control, Inc., for the periods identified

in paragraph 9, in the amount of $364,455.96, plus statutory additions and interest accruing from

and after July 21, 2019, including interest pursuant to 26 U.S.C. §§ 6601, 6621, and 6622, and 28

U.S.C. § 1961(c);

        B.      A determination that the United States has valid and subsisting federal tax liens

under 26 U.S.C. §§ 6321 and 6322 securing the liabilities described in paragraph A on the Real

Property;

        C.      An order enforcing the federal tax liens securing the liabilities described above

pursuant to 26 U.S.C. § 7403 against the Real Property by ordering the sale of the entire Real

Property in a judicial sale (including by a receiver if requested by the United States), free and

clear of all rights, titles, or interests of the parties, including any rights of redemption, with the

proceeds of the sale distributed: first, to pay the costs of the sale, including any expenses

incurred to secure and maintain the Real Property; second, to the defendant Cook County,

Illinois, to pay any real estate taxes due and owing which are entitled to priority under 26 U.S.C.

§ 6323(b)(6); third, equally to the plaintiff United States (to pay the liabilities described in

paragraph A) and Robert C. Miller, except to the extent that the Court determines that another

party has a superior claim, lien, or interest; and,




                                                   -5-
      Case: 1:19-cv-06355 Document #: 1 Filed: 09/24/19 Page 6 of 6 PageID #:1




       D.      The United States of America shall recover its costs, and be awarded such other

and further relief as the Court determines is just and proper.



                                                       RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General
                                                       Tax Division, U.S. Department of Justice

                                                       /s/ Robert J. Wille
                                                       ROBERT J. WILLE
                                                       Trial Attorney, Tax Division
                                                       U.S. Department of Justice
                                                       P.O. Box 55
                                                       Washington, D.C. 20044-0055
                                                       Tel: 202-514-5573
                                                       Fax: 202-514-5238
                                                       Robert.J.Wille@usdoj.gov




                                                 -6-
